DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mizuno as below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over “IEEE Standard for Wireless Access in Vehicular Environments—Security Services for Applications and Management Messages,” hereinafter “IEEE1609.2,” in view of “Distributed cross layer duplicate address handling for safety critical VANET communication,” hereinafter “Bittl” and Mizuno (US 2008/0120505 A1).

Regarding claim 1, IEEE1609.2 discloses: A system for managing cryptographic exchanges between devices capable of operating in accord with the Wireless Access Vehicular Environment (WAVE) functionality (refer to at least the abstract of IEEE1609.2), comprising a device operable in at least a first environment in which the device is configured to: 
receive a first message with an associated first certificate chain; 
Refer to at least “Trigger SPDU” in FIG. 16 and to 8.2.4.1(a)(1) of IEEE1609.2 with respect to a first message associated with a first certificate chain.
add a second certificate chain associated with the device to a second message; 
Refer to at least 4.2.2.2.3 and 5.1.2.1-5.1.2.3 of IEEE1609.2 with respect to certificate chains associated with signed messages.
Refer to at least “signed SPDU including learning request” in FIG.16 and 8.2.4.1(b) of IEEE1609.2 with respect to a second message associated with a second certificate chain.
determine if the first certificate chain includes an unknown certificate; 
Refer to at least “unknown” in FIG. 16 and 8.2.4.1(a)(2) of IEEE1609.2 with respect to an unknown certificate being present.
determine if all certificates in the first certificate chain are known; and 
Refer to at least “known” in FIG. 16 of IEEE1609.2.
send the second message.
Refer to at least “signed SPDU including learning request” in FIG. 16 and 8.2.4.1(b) of IEEE1609.2 with respect to the second message.
IEEE1609.2 does not appear to disclose: and if so, set a flag associated with the second message; and if so, check if message has the set flag, and if the flag is set, then unset the flag. However, IEEE1609.2 in view of Bittl discloses: and if so, set a flag associated with the second message; and if so, check if message has the set flag;
Refer to at least 5.2 of Bittl with respect to adding an on-demand header field ID associated with verifying a received certificate. Refer to at least 4.1 of Bittl with respect to an optimistic approach, and with respect to unknown certificates.
IEEE1609.2-Bittl in view of Mizuno further discloses: and if the flag is set, then unset the flag.
Refer to at least [0105], [0115], and [0145]-[0148] of Mizuno with respect to setting a certificate flag on or off based on a positive or negative determination associated with a certificate. 
The teachings of Bittl concern WAVE / VANETs and certificate correctness. As such, they are considered to be combinable with the teachings of IEEE1609.2 concerning a plurality of vehicle nodes assigned certificates to authenticate each other; certificate validity. The cited teachings of Mizuno further concern certificate evaluation and validity and are likewise considered to be combinable.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of IEEE1609.2 to include certificate flags in e.g., the SSME; and to include updating all subscribers of changed indicators for at least the reasons discussed in the cited portions of Bittl (i.e., improving knowledge of good and bad certificates for participating nodes, thereby increasing security).

Regarding independent claim 13, it is substantially similar to independent claim 1, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationale). It is noted that because claim 13 is a method claim, either of “determine if the first certificate chain… associated with the second message” and “determine if all certificates… then unset the flag” may be chosen.

.

Claims 2-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE1609.2-Bittl-Mizuno as applied to claims 1, 13, and 26-27 above, and further in view of Kim (US 2020/0045552 A1).

Regarding claim 2, IEEE1609.2-Bittl-Mizuno does not fully specify: in which a RSU is available to the device, but unavailable to a second device, the device further configured to facilitate communication between the second device and the RSU. However, IEEE1609.2-Bittl-Mizuno in view of Kim discloses: in which a RSU is available to the device, but unavailable to a second device, the device further configured to facilitate communication between the second device and the RSU.
Refer to at least [0153]-[0154], [0156]-[0157], and [0171]-[0175] of Kim with respect to an MBB which may communicate with network infrastructure to support V2X devices where an RSU may not be within range. 
The teachings of IEEE1609.2-Bittl-Mizuno and Kim both concern V2X and WAVE and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of IEEE1609.2-Bittl-Mizuno to include MBB functionality for at least the reasons discussed in the cited portions and [0155] of Kim (i.e., added flexibility and network reliability for identifying misbehavior / bad certificates).

Regarding claim 3, IEEE1609.2-Bittl-Mizuno-Kim discloses: The system of claim 1, in which there may be a roadside unit (RSU) available to the device, further comprising the device configured to: determine if the RSU is available; if the RSU is unavailable, the device to operate in the first environment; and if the RSU is available, the device to operate in a second environment.
Refer to at least [0154] and [0171]-[0175] of Kim with respect to four types of operation, including using an RSU as per the conventional method, or using the MBB.
This claim would have been obvious for substantially the same reasons as claim 2 above.

Regarding claim 14, it is substantially similar to claim 3 above, and is therefore likewise rejected.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “IEEE Standard for Wireless Access in Vehicular Environments—Security Services for Applications and Management Messages,” hereinafter “IEEE1609.2,” in view of Bittl (US 2012/0072721 A1) and Kim (US 2020/0045552 A1).

Regarding independent claim 22, it is substantially similar to elements of independent claim 1 and dependent claims 2-3, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationales).

Claims 4, 6-12, 15-18, and 20-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE1609.2-Bittl-Mizuno-Kim as applied to claims 2-3 and 14 above, and further in view of Hsu (US 10,503,893 B2).

Regarding claim 4, while the cited portions of Kim discuss switching between traditional RSU and novel MBB functionality, it is not clear whether IEEE1609.2-Bittl-Mizuno-Kim fully discloses: further comprising the device operable in the second environment in which the device is configured to: receive the first message; determine if a signature verification for the first message requires an unknown certificate; if the unknown certificate is required, then listen to the RSU for a third message with a list including one or more certificates associated with the third message; and determine if the list provides the unknown certificate , and if so, update the certificate chain associated with the device. However, IEEE1609.2-Bittl-Mizuno-Kim in view of Hsu discloses: further comprising the device operable in the second environment in which the device is configured to: receive the first message; determine if a signature verification for the first message requires an unknown certificate; if the unknown certificate is required, then listen to the RSU for a third message with a list including one or more certificates associated with the third message; and determine if the list provides the unknown certificate , and if so, update the certificate chain associated with the device.
Refer to at least [0154] and [0171]-[0175] of Kim with respect to four types of operation, including using an RSU as per the conventional method, or using the MBB.
Refer to at least Col. 2, Ll. 1-20, Col. 3, Ll. 21-23, Col. 7, Ll. 36-44, and Col. 7, Ll. 63-Col. 8, Ll. 5 of Hsu with respect to RSU and master OBUs interchangeably being used for distributing certificate information to vehicles within range; with respect to updating.
The teachings of IEEE1609.2-Bittl-Mizuno-Kim and Hsu both concern V2X and certificate verification and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of IEEE1609.2-Bittl-Mizuno-Kim to include MBB and RSU being interchangeably used depending on the operation type because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., as per the cited portions of Hsu).

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations; e.g., FIG. 16 of IEEE1609.2 with respect to learning requests).

Regarding claim 7, IEEE1609.2-Bittl-Mizuno-Kim-Hsu discloses: The system of claim 6, further comprising the device configured to: attempt to verify the message with its updated certificate chain; and if unable to verify the message, report the message.
Refer to at least 9.3.9.2.3(b)(vii), 9.3.10.2.2, and 9.3.12.2.2 of IEEE1609.2 with respect to exemplary failure results. 

Regarding claim 8, IEEE1609.2-Bittl-Mizuno-Kim-Hsu discloses: The system of claim 3, wherein the RSU is configured to: monitor devices in a neighborhood associated with the RSU; identify certificates used by devices in the neighborhood; and share certificates with the devices in the neighborhood with a frequency that is dynamically updateable based at least in part on a current distribution frequency and the monitor devices in the neighborhood.
Refer to at least Col. 8, Ll. 6-43 of Hsu with respect to refresh/update frequency for sharing certificate information.
Refer to at least [0156] of Kim with respect to MBB monitoring its neighbors / region.
This claim would have been obvious for substantially the same reasons as claim 4 above. 

Regarding claim 9, it is rejected for substantially the same reasons as claim 1 above (i.e., use of IEEE1609.2).

The system of claim 8, further comprising the RSU configured to exchange certificates with a PKI over a secure communication pathway.
Refer to at least the background section of Hsu with respect to PKI.
Refer to at least FIG. 14 of Kim.
This claim would have been obvious for substantially the same reasons as claim 4 above. 

Regarding claim 11, it is rejected for substantially the same reasons as claim 1 above (e.g., FIG. 16 of IEEE1609.2 concerning the trigger SPDU).

Regarding claim 12, Regarding claim 10, IEEE1609.2-Bittl-Mizuno-Kim-Hsu discloses: The system of claim 4, wherein the RSU is configured to: Identify the device as a new entering the neighborhood; and send the third message, which includes certificates in use in the neighborhood.
Refer to at least Col. 3, Ll. 50-56 and Col. 3, Ll. 63-Col. 4, Ll. 4 of Hsu with respect to determining new vehicle neighbors and transmitting updated certificate information. 
This claim would have been combinable for substantially the same reasons as claim 4 above. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of IEEE1609.2-Bittl-Mizuno-Kim to include updating new neighbors for at least the purpose of increasing security by making sure that all communicating nodes in a region have up-to-date cryptographic information. 

Regarding claims 15-21, they are substantially similar to claims 4, 6-8, and 10-12, and are therefore likewise rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432